DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 07/02/2021 have been fully considered but they are not persuasive.
Applicant argues (Remarks pg. 7) that Hamano does not disclose “identifying for recommendation a media content item popular in the geographical location among the plurality of accounts active in the geographical location” as recited by amended claim 52.  Applicant reasons that Hamano requires determination of the user’s device origin location and generates recommendations based on a subset of devices with similar origin.  The examiner submits that Applicant is referring to an embodiment of Hamano that was not relied upon in the rejections.  Hamano discloses plural embodiments relating to recommendation of content, one of which includes determining where a user is travelling from (see [0080]).  However, this is not the embodiment that was relied upon previously, nor is it relied upon in the rejection of the amended claims below.  
Hamano discloses an embodiment in which the location of a user device is detected (see [0070]-[0073]).  Paragraph [0075] describes that listings are provided according to “popularity of the underlying content in or around the geographic location.”  Hamano further discloses in [0084] that the system will enable the user to “see what type of content is consumed most in a particular geographic area.”  It is noted that this is described as an alternative to determining popularity based on users “travelling to a certain destination.”  This disclosure is clearly different than the embodiment referred to by Applicant and does not take into account the origin of the consuming users, but rather is a simple determination of content popularity in a region.  The examiner therefore respectfully submits that Hamano discloses the subject matter of the amended claims.
Even assuming, arguendo, that Applicant’s characterization of Hamano is correct, the examiner submits that the disclosure would still anticipate the language of claim 52.  Claim 52 recites that interaction data is collected “from a plurality of accounts associated with a geographical location” and that this interaction data comprises “data indicating popularity” of the content items in the geographical location.  The embodiment of Hamano that determines location and origin still performs these steps, just with the extra determination that the “plurality of accounts” are ones whose origin matches that of the user.  This extra determination does not affect the applicability of the disclosure to the language of claim 52 because interaction data is collected “a plurality of accounts” as required by the claim.  The claim does not require collection of “the entire plurality of accounts active in the geographical location” as Applicant argues.  However, as described above, the examiner maintains that Hamano discloses an embodiment in which overall popularity of content is determined. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 52-71 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Hamano, US Pub No. 20110283322.

As to claim 52 Hamano discloses a method comprising: 
detecting a geographical location at which a content provider account is being accessed ([0028] – users access a content provider account.  [0043], [0070]-[0073] – user location is detected); 
collecting, from a plurality of accounts associated with the geographical location, user interaction data corresponding to user interaction with a plurality of media content items, wherein the user interaction data comprises data indicating popularity of each of the plurality of media content items in the geographic location ([0075], [0084] – consumption data (user interaction data) from a plurality of accounts is determined for the geographic location); 
identifying for recommendation, based on the collected user interaction data, a media content item popular in the geographical location among the plurality of accounts; and generating for display a recommendation of the identified media content item ([0080]-[0084] – recommendations are provided for content that is popular with other users at the geographic location).  

As to claim 53 Hamano discloses that the geographical location is a country ([0071]).  

As to claim 54 Hamano discloses that detecting the geographical location at which the content provider account is being accessed comprises tracking a location of a computing device accessing the content provider account ([0070]).  

As to claim 55 Hamano discloses that identifying for recommendation, based on the collected user interaction data, a media content item popular in the geographical location comprises: determining a number of users who have viewed each of the plurality of media content items; and id3Application No.: Not Yet AssignedDocket No. 003597-1624-105 I ddasdfentifying, based on the number of users who have  viewed each of the plurality of media assets, a media content item for recommendation ([0025], [0084] -  recommendations are sorted by popularity, which entails (see [0079]) determining a number of users to have viewed the content items).  

As to claim 56 Hamano discloses identifying for recommendation, a plurality of media content items; and generating for display a list of the plurality of identified media content items popular in the geographic location ([0084]).  

As to claim 57 Hamano discloses generating popularity scores for each the identified media content items and sorting the list based on the generated popularity scores ([0025], [0084]).  

As to claim 58 Hamano discloses that the list is updated and sorted on a daily basis ([0079] – consumption (popularity) data is updated in real-time, therefore the list will be sorted and updated every day).  

As to claim 59 Hamano discloses that generating for display the recommendation of the identified media content item comprises generating an information badge comprising a popularity indicator for the media content item (Fig. 8 – popular items are given a rank, or badge, indicating popularity).  

As to claim 60 Hamano discloses that the user interaction data corresponds to historical viewing instances from one day ([0084] – consumption data covers “any suitable time interval,” a disclosure that includes viewing instances “from one day”).  

As to claim 61 Hamano discloses that the user interaction data corresponds to cumulative amounts of historical viewing instances for each of the plurality of media content items ([0079] – consumption data is based on past, cumulative historical viewing, of the content item).  

As to claims 62-71 see rejection of claims 52-61, respectively.  Hamano further discloses a system comprising a memory storing instructions; and control circuitry configured to execute the instruction to perform the method of claim 52 (Fig. 3 and its description).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HANCE whose telephone number is (571)270-5319.  The examiner can normally be reached on M-F 11:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571) 272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT J HANCE/Primary Examiner, Art Unit 2423